Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-19 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-19 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed microelectronic device comprising each of the first die attach pad, the second die attach pad, and the third die attach pad includes contoured edges, and at least one side of each of the first die attach pad, the second die attach pad, and the third die attach pad between two of the contoured edges is nonlinear in shape, in combination with the remaining claimed limitations of claim 1; the claimed microelectronic device comprising each of the first die attach pad, the second die attach pad, and the third die attach pad includes contoured edges that impacts an electric field around the first die attach pad to a level less than a baseline electric field, and at least one side of each of the first die attach pad, the second die attach pad, and the third die attach pad between two of the contoured edges is nonlinear in shape, in combination with the remaining claimed limitations of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897